         Case 1:19-cv-03539-PKC Document 140 Filed 03/05/21 Page 1 of 1




March 5, 2021

Via ECF
The Hon. Kevin P. Castel
United States Court – Southern District of New York
500 Pearl Street – Room 11D
New York, NY 10007

       Re:      Ousmane Bah v. Apple Inc. and Security Industry Specialists
                Our Clients: Security Industry Specialists, John Woodruff
                Docket No.: 19 cv 3539
                LJAA File No.: 0270-1037-NY00

Your Honor:

This office represents the defendant, Security Industry Specialists (“SIS”) and its named
employee-defendant, John Woodruff, in the above-referenced matter.

In accordance with your Honor’s February 9, 2021 Order, the defendants SIS and John Woodruff
respectfully renew our previously filed Motion to Dismiss the Second Amended Complaint (ECF
Doc.85) pursuant to Rule 12(b)(6), but now directed to the Third Amended Complaint (ECF Doc.
130), which added the names of the NYPD detectives in place of the “John Does”.

The only amendment to our previously submitted Memorandum in Support (ECF Doc. 111) of the
motion is at p.5 wherein the last sentence of the first paragraph of the “Facts as Plead” section
should now read – The New York City Police Department (“NYPD”) is a public entity conducting
law enforcement (¶7), Detective John Reinhold is a detective in that department (¶5) and Det.
Pagan, Det. White, Det. Granata and Det. Patelli are detectives within that department (¶6).

Thank you for your consideration.

Respectfully submitted,
David Metzger
David L. Metzger
dlmetzger@lewisjohs.com
New York City Office

DLM:gr

cc: all counsel of record via ECF




                                    61 Broadway, Suite 2000, New York, NY 10006 212.233.7195 Fax 212.233.7196 www.lewisjohs.com

                                                                                        New York City | Long Island
